DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to application filed on 10/16/2018. Claims 2-25 are currently pending and have been considered below. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all originally filed drawings have insufficient quality and are not legible. While the content in the original drawings may be sufficient, it is not possible to examine them until clear and legible copies are filed. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 2-25 are determined to be directed to an abstract idea. 
The claims 2-25 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 

As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 2, 10, and 18 are directed specifically to the abstract idea of managing/associating received content to  an event based on distance/similarity by receiving a first content item; determining a first set of one or more content attributes associated with the first content item; determining a set of one or more event attributes for an event; determining a first distance metric indicating a distance between the first set of one or more content attributes associated with the content item and the set of one or more event attributes for the event; in accordance with a determination that the determined distance metric meets criteria for linking the first content and the event, all of which include mental processes (observing and evaluating content and event data to make a judgement and opinion on linking the content to the event), and  certain methods of organizing human activities, specifically managing personal behavior (managing content classification per event (social activities), following rules and instructions to evaluate a distance/similarity of a content to an event and linking the event to the content).  Claims 3, 5-9, 11, 13-17, 19, and 21-25 are further directed to the abstract idea of performing functions provided above for claims 2, 10 and 18 with further details/embellishments of the abstract idea such as types of event attributes, types of content attributes, generating and linking/associating the content to the event, etc. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 2-25 recite additional limitations which are hardware or software elements, such as a computer system including one or more processors and memory storing programs for 

Therefore, since there are no limitations in the claims 2-25 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashi (US 20110320958 A1).
As per Claim 2, Kashi teaches a method (Abstract, “A method, system, and device are provided for presenting event views via a calendaring application or the like”) comprising: 
at a computer system including one or more processors and memory storing programs for execution by the one or more processors (para. 0018, 0051, 0061-0063, 0107-0109): 
receiving, from a first remote device, a first content item (para. 0007, regarding “capture the details and exchanges of the already occurred event or portion of an event, retrieve relevant contextual information”, para. 0008, regarding “In some embodiments, recurring meetings are given special treatment. For instance, a recurring meeting may be considered a past event and/or a future event. Moreover, the type of information displayed in a future meeting can be considerably enhanced where that future meeting (e.g., a meeting which is to occur next week) is a part of a recurring meeting and is related to a past meeting (e.g., a meeting which occurred last week) that was also a part of the same recurring meeting. In this scenario, relevant information from the past meeting can be displayed not only in connection with historical view of the past meeting but also in a view of the future meeting. As an example, if action items were generated during the past meeting, those action items may be displayed in connection with the future meeting by virtue of the fact that both the past and future meeting belong to the same recurring meeting. Other information relevant to the past and future meeting, such as context information determined from the past meeting, can also be displayed in a view of the future meeting. Likewise, information regarding the future meeting can be displayed in the view of the past meeting and if multiple past meetings all belonging to the same recurring meeting exist, then the views for each of those past meetings can be updated as a new meeting occurs which is also a part of the same recurring meeting. In particular, open action items can be closed as they are completed, recordings of past meetings can be linked to recordings of other past meetings, etc.”; para. 0033, regarding “The disclosure, in one embodiment, provides a system and method to facilitate user interaction with a calendar application. For example, a conference system using the concepts of this disclosure can record the multimedia streams exchanged by the various participant nodes to a conference 
determining a first set of one or more content attributes associated with the first content item (para. 0008, regarding “In some embodiments, recurring meetings are given special treatment. For instance, a recurring meeting may be considered a past event and/or a future event. Moreover, the type of information displayed in a future meeting can be considerably enhanced where that future meeting (e.g., a meeting which is to occur next week) is a part of a recurring meeting and is related to a past meeting (e.g., a meeting which occurred last week) that was also a part of the same recurring meeting. In this scenario, relevant information from the past meeting can be displayed not only in connection with historical view of the past meeting but also in a view of the future meeting. As an example, if action items were generated during the past meeting, those action items may be displayed in connection with the future meeting by virtue of the fact that both the past and future meeting belong to the same recurring meeting. Other information relevant to the past and future meeting, such as context information determined from the past meeting, can also be displayed in a view of the future meeting. Likewise, information regarding the future meeting can be displayed in the view of the past meeting and if multiple past meetings all belonging to the same recurring meeting exist, then the views for each of those past meetings can be updated as a new meeting occurs which is also a part of the same recurring meeting. In particular, open action items can be closed as they are completed, recordings of past meetings can be linked to recordings of other past meetings, etc.”); 
determining a set of one or more event attributes for an event (para. 0006, regarding “In particular, it is one aspect of the present disclosure to provide a calendaring application which allows users to view both events that will happen in the future and events that have happened in the past. For events that will happen in the future, the details of the invited participant list, conference room (or similar required resources), reminder information, recurrence information, etc. are displayed. For meetings that have been conducted (i.e., past events), there are extra tabs or data fields which provide additional and useful information about the already occurred event. As one example, a tab can be provided which shows the action items that were created during the past event, who is responsible for such action items, and who is to be the recipients of such action items. Another exemplary tab may provide links to the slides and other material used in the meeting. This linking may be accomplished by utilizing a web-conferencing tool or the like. Yet another exemplary tab may include a pointer or link to the audio and/or video recording of the already occurred event. This linking may be realized by integrating the calendaring application with a meeting exchange solution or similar audio bridges.”, para. 0008, regarding “In some embodiments, recurring meetings are given special treatment. For instance, a recurring meeting may be considered a past event and/or a future event. Moreover, the type of information displayed in a future meeting can be considerably enhanced where that future meeting (e.g., a meeting which is to occur next week) is a part of a recurring meeting and is related to a past meeting (e.g., a meeting which occurred last week) that was also a part of the same recurring meeting. In this scenario, relevant information from the past meeting can be displayed not only in connection with historical view of the past meeting but also in a view of the future meeting. As an example, if action items were generated during the past meeting, those action items may be displayed in connection with the future meeting by virtue of the fact that both the past and future meeting belong to the same recurring meeting. Other information relevant to the past and future meeting, such as context information determined from the past meeting, can also be 
determining a first distance metric indicating a distance between the first set of one or more content attributes associated with the content item and the set of one or more event attributes for the event (note that based on applicant specification para. 0013, “distance” under broadest reasonable interpretation is interpreted as a similarity metric (which might be textual or subject or other contextual similarity) and not only a geospatial measure; based on this interpretation, Kashi teaches this limitations as follows: para. 0007, regarding “determine whether the past event is a part of a recurring event or whether a follow-up event was scheduled during the past event to address action items generated during the past event, etc.”; also see para. 0006-0008, regarding associating content from past event to the future event); 
in accordance with a determination that the determined distance metric meets criteria for linking the first content and the event, storing, in a calendar note associated with the event, a first link to the first content item, wherein the first link is configured to display the first content item in response to selection of the first link to the first content item (note that based on applicant specification para. 0013, “distance” under broadest reasonable interpretation is interpreted as a similarity metric (which might be textual or subject or other contextual similarity) and not only a geospatial measure; based on this interpretation, Kashi teaches this limitations as follows: para. 0007, regarding “determine whether the past event is a part of a recurring event or whether a follow-up event was scheduled during the past event to address action items generated during the past event, etc.”; also see para. 0006-0008, regarding associating 

As per Claim 3, Kashi teaches a method as provided in claim 2 above. Kashi further teaches generating a content note; and storing the first content in the document note, wherein the first link is a link in the calendar note for accessing the content note (para. 0006, 0008-0009, 0033, 0093-0104, regarding providing links to related content and types of content, specifically para. 0033, regarding “The disclosure, in one embodiment, provides a system and method to facilitate user interaction with a calendar application. For example, a conference system using the concepts of this disclosure can record the multimedia streams exchanged by the various participant nodes to a conference session, identify and record distinct communication threads or channels involving one or more conference participants that are related to the session, and associate, or link, the various forms of recorded information together in a form that is viewable and manipulable by a user. A calendar application is then provided which allows a user to view and manipulate such information based on the fact that the event already occurred.”).

As per Claim 4, Kashi teaches a method as provided in claim 3 above. Kashi further teaches wherein the document note includes a second link for accessing the calendar note (para. 0006, 0008-0009, 0033, 0093-0104, regarding providing links to related content and types of content; Also see fig. 5-6, regarding clicking (i.e., link) of event N in the calendar view opens the pop-up view shown in fig. 6, wherein the calendar detail of Event N includes multiple tabs (secondary links) for content/document notes such as action items, context, notes, media, transactions, recordings).

As per Claim 5, Kashi teaches a method as provided in claim 3 above. Kashi further teaches wherein the calendar note includes an indication of at least one of the event attributes (para. 0006, 0008-0009, 0033, 0093-0104, regarding providing links to related content and types of content; Also see fig. 5-6, regarding clicking (i.e., link) of event N in the calendar view opens the pop-up view shown in fig. 6, wherein the calendar detail of Event N includes multiple tabs (secondary links) for content/document notes such as action items, context, notes, media, transactions, recordings).

As per Claim 6, Kashi teaches a method as provided in claim 2 above. Kashi further teaches at a time that corresponds to the event: obtaining location information for one or more participants from respective personal electronic devices of the one or more participants; comparing the location information for the one or more participants with the location of the event; and in response to determining that the location information for the one or more participants satisfies event validation criteria, creating the calendar note (para, 0033, regarding “The disclosure, in one embodiment, provides a system and method to facilitate user interaction with a calendar application. For example, a conference system using the concepts of this disclosure can record the multimedia streams exchanged by the various participant nodes to a conference session, identify and record distinct communication threads or channels involving one or more conference participants that are related to the session, and associate, or link, the various forms of recorded information together in a form that is viewable and manipulable by a user. A calendar application is then provided which allows a user to view and manipulate such information based on the fact that the event already occurred”, also see para. 0020, 0040; Note that location information from electronic devices is interpreted under broadest reasonable interpretation as in a conference session/event (regardless of physical location of the device), in that case participants exchanging via participant nodes (i.e., electronic devices) during a session would assure they are connected to the session (i.e., location=in conference session)).

Claim 7, Kashi teaches a method as provided in claim 2 above. Kashi further teaches receiving, from a second remote device, a second content item (para. 0007, regarding “capture the details and exchanges of the already occurred event or portion of an event, retrieve relevant contextual information”, para. 0008, regarding “In some embodiments, recurring meetings are given special treatment. For instance, a recurring meeting may be considered a past event and/or a future event. Moreover, the type of information displayed in a future meeting can be considerably enhanced where that future meeting (e.g., a meeting which is to occur next week) is a part of a recurring meeting and is related to a past meeting (e.g., a meeting which occurred last week) that was also a part of the same recurring meeting. In this scenario, relevant information from the past meeting can be displayed not only in connection with historical view of the past meeting but also in a view of the future meeting. As an example, if action items were generated during the past meeting, those action items may be displayed in connection with the future meeting by virtue of the fact that both the past and future meeting belong to the same recurring meeting. Other information relevant to the past and future meeting, such as context information determined from the past meeting, can also be displayed in a view of the future meeting. Likewise, information regarding the future meeting can be displayed in the view of the past meeting and if multiple past meetings all belonging to the same recurring meeting exist, then the views for each of those past meetings can be updated as a new meeting occurs which is also a part of the same recurring meeting. In particular, open action items can be closed as they are completed, recordings of past meetings can be linked to recordings of other past meetings, etc.”; para. 0033, regarding “The disclosure, in one embodiment, provides a system and method to facilitate user interaction with a calendar application. For example, a conference system using the concepts of this disclosure can record the multimedia streams exchanged by the various participant nodes to a conference session, identify and record distinct communication threads or channels involving one or more conference participants that are related to the session, and associate, or link, the 
determining a second set of one or more content items associated with the second content item (para. 0008, regarding “In some embodiments, recurring meetings are given special treatment. For instance, a recurring meeting may be considered a past event and/or a future event. Moreover, the type of information displayed in a future meeting can be considerably enhanced where that future meeting (e.g., a meeting which is to occur next week) is a part of a recurring meeting and is related to a past meeting (e.g., a meeting which occurred last week) that was also a part of the same recurring meeting. In this scenario, relevant information from the past meeting can be displayed not only in connection with historical view of the past meeting but also in a view of the future meeting. As an example, if action items were generated during the past meeting, those action items may be displayed in connection with the future meeting by virtue of the fact that both the past and future meeting belong to the same recurring meeting. Other information relevant to the past and future meeting, such as context information determined from the past meeting, can also be displayed in a view of the future meeting. Likewise, information regarding the future meeting can be displayed in the view of the past meeting and if multiple past meetings all belonging to the same recurring meeting exist, then the views for each of those past meetings can be updated as a new meeting occurs which is also a part of the same recurring meeting. In particular, open action items can be closed as they are completed, recordings of past meetings can be linked to recordings of other past meetings, etc.”); 
determining a second distance metric indicating a distance between the second set of one or more content attributes associated with the second content item and the set of one or more event attributes for the event (note that based on applicant specification para. 0013, “distance” under broadest reasonable interpretation is interpreted as a similarity metric (which might be textual or subject or other contextual similarity) and not only a geospatial measure; based on this interpretation, Kashi teaches this limitations as follows: para. 0007, regarding “determine whether the past event is a part of a recurring event or whether a follow-up event was scheduled during the past event to address action items generated during the past event, etc.”; also see para. 0006-0008, regarding associating content from past event to the future event); and 
in accordance with a determination that the determined distance metric meets criteria for linking the second content and the event, storing, in the document associated with the event, a third link to the second content item (note that based on applicant specification para. 0013, “distance” under broadest reasonable interpretation is interpreted as a similarity metric (which might be textual or subject or other contextual similarity) and not only a geospatial measure; based on this interpretation, Kashi teaches this limitations as follows: para. 0007, regarding “determine whether the past event is a part of a recurring event or whether a follow-up event was scheduled during the past event to address action items generated during the past event, etc.”; also see para. 0006-0008, regarding associating content from past event to the future event; para. 0006, 0008-0009, 0033, 0093-0104, regarding providing links to related content and types of content; Also see fig. 5-6, regarding clicking (i.e., link) of event N in the calendar view opens the pop-up view shown in fig. 6, wherein the calendar detail of Event N includes multiple tabs (secondary links) for content/document notes such as action items, context, notes, media, transactions, recordings).

As per Claim 8, Kashi teaches a method as provided in claim 2 above. Kashi further teaches wherein the event attributes include at least one of event time information, event location information, event agenda information, one or more attending participants, one or more action items associated with the event or one or more absent event participants (para. 0006, 0009, 0033, 0040, 0072).

As per Claim 9, Kashi teaches a method as provided in claim 2 above. Kashi further teaches wherein the content attributes include at least one of a time at which the first content item was posted, a location that corresponds to the first content item, a context that corresponds to the first content item, information about an action item in the content, or information corresponding to the user that posted the first content item (para. 0006, 0008-0009, 0033, 0040, 0072, 0093-0104).

As per claims 10-17, claims 10-17 recite substantially similar limitations as claims 1-8, respectively; therefore, claims 10-17 are rejected with the same reasoning and rationale provided above for claims 1-8, respectively.
	As per claim 10, Kashi further teaches one or more processors; memory; and one or more programs stored in the memory configured for execution by the one or more processors, the one or more programs comprising instructions for: {performing functions of the invention} (para. 0018, 0051, 0061-0063, 0107-0109).

As per claims 18-25, claims 18-25 recite substantially similar limitations as claims 1-8, respectively; therefore, claims 18-25 are rejected with the same reasoning and rationale provided above for claims 1-8, respectively.
As per claim 18, Kashi further teaches non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors, the one or more programs including instructions for: {performing functions of the invention} (para. 0018, 0051, 0059, 0061-0063, 0107-0109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624